Title: To James Madison from William C. C. Claiborne, 18 June 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, June 18th. 1808.

A Vessel under English Colours arrived here some time since, and was reported to the Collector of the District, to have been a Spanish Vessel bound from Vera-Cruz to Cadix, which was captured by an English Frigate and ordered to Jamaica; But meeting with heavy gales & adverse winds (in which she had suffered considerably) was forced to enter the Mississippi.  One of the Wardens of the Port of New-Orleans reported, that upon examining the prize Vessel, he found her to be really in distress and unfit for sea; upon the authority of this report, the prize Master, requested permission, to place the Cargo on board of an English Letter of Marque then in this Harbour and to proceed with it to sea; but a proceeding of that kind having been conceived opposed to the spirit of the Treaty between the U. States and France, it was not permitted, and the Prize Master was told by the Collector to make the necessary repairs to his Vessel and to depart with all convenient dispatch; In the mean time, he was enjoined to make no sale of the Cargo, or any part thereof.  After a few days delay, the Prize Vessel took her departure, accompanied by the Letter of Marque; but was pursued, and seized by the Marshal a few miles below the City, under a process issuing from the District Court of which a copy is herewith forwarded.  The seizure induced the Prize Master to address to me a very insolent letter and to abandon (as he says) his prize.  The District Judge has since decreed that the Vessel and Cargo be restored to the Captors; But the Prize Master having departed, the Spanish Captain and Crew have taken possession of the Vessel and after making the usual entry’s at the Custom House, the Cargo has been landed as Spanish property.  This latter proceeding is said to be the result of an arrangement between a Mr. Shepperd of this City, who was named by the Prize Master his Agent, & the Spaniards.  As these events may possibly be made a cause of complaint against this Government, I thought it my duty to advise you of the particulars.  When the Prize Vessel arrived at New-Orleans, the Collector advised with me as to the course proper to be pursued; but subsequent to the seizure, I have had no concern in this affair.
The letter from the Prize Master which I have mentioned is also inclosed; it was prepared by a Lawyer of this City & will serve as a proof of the small share of esteem and respect which some men feel for our Government & Country who are permitted to partake of all their advantages.  It is proper to add, that the Lawyer to whom I allude, is by Brith an English subject.
 I do not know how far the sale of the Cargo of the captured Vessel may be considered as improper; it has been contended that the Treaty with France did not embrace this case, and that the General Law of Nations, opposed no obstacle to the proceeding; It may be, that this view of the subject is correct; But the Precedent is certainly well calculated to make New-Orleans a Port for the sale of all Spanish Vessels captured in or near the Gulph of Mexico.  The captors have only to enter the Mississippi, and for a valuable consideration to make an abandonment to the original owners; A consideration not equal to the sum, which the cargo would command at this market, but yet greater than would be met with at any British Island, and thus both the parties will be benefited by an exchange.  I am Sir, with great respect yo: mo: obt. Servt.

William C. C. Claiborne

